Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered April 30, 2010 in a proceeding pursuant to Mental Hygiene Law article 10. The order commit- • ted respondent to a secure treatment facility.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order determining that he is a dangerous sex offender requiring confinement pursuant to Mental Hygiene Law article 10 and committing him to a secure treatment facility. We reject respondent’s contention that petitioner failed to establish by clear and convincing evidence at the dispositional hearing that “respondent is likely to be a danger to others and to commit sex offenses if not confined to a secure treatment facility” (§ 10.07 [f]). We are “[mjindful that Supreme Court was in the best position to evaluate the weight and credibility of the conflicting psychiatric testimony presented . . . , [and] we defer to the court’s decision to credit *1607[the testimony of petitioner’s] expert” (Matter of State of New York v Pierce, 79 AD3d 1779, 1781 [2010], lv denied 16 NY3d 712 [2011] [internal quotation marks omitted]; see Matter of State of New York v Motzer, 79 AD3d 1687, 1688 [2010]). Present — Smith, J.P., Fahey, Garni, Lindley and Gorski, JJ.